UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2012 Semiannual Report to Shareholders DWS Enhanced Commodity Strategy Fund Contents 4 Performance Summary 7 Portfolio Management Team 8 Consolidated Portfolio Summary 10 Consolidated Investment Portfolio 22 Consolidated Statement of Assets and Liabilities 24 Consolidated Statement of Operations 25 Consolidated Statement of Changes in Net Assets 26 Consolidated Financial Highlights 31 Notes to Consolidated Financial Statements 46 Information About Your Fund's Expenses 48 Investment Management Agreement Approval 53 Summary of Management Fee Evaluation by Independent Fee Consultant 57 Account Management Resources 59 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2012 (Unaudited) Average Annual Total Returns as of 12/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 1.76% -1.74% 2.06% -6.08% 1.97% Class B 1.57% -2.35% 1.29% -6.77% 1.21% Class C 1.59% -2.64% 1.31% -6.76% 1.21% Dow Jones UBS Commodity Index† 2.70% -1.14% -0.03% -5.54% -1.52% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -4.09% -7.39% 0.07% -7.18% 1.20% Class B (max 4.00% CDSC) -2.43% -5.25% 0.72% -6.82% 1.21% Class C (max 1.00% CDSC) 0.59% -2.64% 1.31% -6.76% 1.21% Dow Jones UBS Commodity Index† 2.70% -1.14% -0.03% -5.54% -1.52% No Sales Charges Class S 2.11% -1.34% 2.29% -5.87% 2.17% Institutional Class 2.15% -1.24% 2.56% -5.73% 2.28% Dow Jones UBS Commodity Index† 2.70% -1.14% -0.03% -5.54% -1.52% ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on February 14, 2005. The performance shown for the index is for the time period of February 28, 2005 through December 31, 2012, which is based on the performance period of the life of the Fund. On April 1, 2010, the Fund adopted its current name and the Fund's investment style changed to an actively managed direct-commodity strategy. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2012 are 1.51%, 2.34%, 2.26%, 1.32% and 1.16% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on February 14, 2005. The performance shown for the index is for the time period of February 28, 2005 through December 31, 2012, which is based on the performance period of the life of the Fund. † The unmanaged Dow Jones UBS Commodity Index tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 12/31/12 $ 6/30/12 $ Distribution Information Six Months as of 12/31/12: Income Dividends $ Morningstar Rankings — Commodities Broad Basket Funds Category as of 12/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 62 of 60 3-Year 15 of 48 30 5-Year 17 of 37 45 Class B 1-Year 80 of 77 3-Year 22 of 48 45 5-Year 20 of 37 53 Class C 1-Year 88 of 85 3-Year 21 of 48 43 5-Year 19 of 37 50 Class S 1-Year 51 of 49 3-Year 12 of 48 24 5-Year 16 of 37 42 Institutional Class 1-Year 50 of 48 3-Year 11 of 48 22 5-Year 14 of 37 36 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 19 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Vice President Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of U.S. Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. Steven Zhou, Associate Portfolio Manager of the fund. Joined the fund in 2011. • Analyst for Mortgage Backed Securities: New York. • Joined Deutsche Asset & Wealth Management in 2010 with over 2 years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. • MS in Computational Finance from Carnegie Mellon University; BA in Economics and BS in Computer Science from the University of Maryland, College Park. Consolidated Portfolio Summary (Unaudited) The Fund invests in commodity-linked derivative instruments backed by a portfolio of fixed-income instruments. Consolidated Investment Portfolio as of December 31, 2012 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 31.1% Consumer Discretionary 1.4% Amazon.com, Inc., 1.2%, 11/29/2017 Carnival Corp., 1.875%, 12/15/2017 DIRECTV Holdings LLC, 2.4%, 3/15/2017 Kia Motors Corp., 144A, 3.625%, 6/14/2016 NBCUniversal Media LLC, 3.65%, 4/30/2015 News America, Inc., 7.6%, 10/11/2015 Consumer Staples 0.3% ConAgra Foods, Inc., 2.1%, 3/15/2018 Safeway, Inc., 3.4%, 12/1/2016 Energy 1.7% Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Energy Transfer Partners LP, 6.0%, 7/1/2013 IPIC GMTN Ltd., 144A, 3.75%, 3/1/2017 Kinder Morgan Energy Partners LP, 3.5%, 3/1/2016 Transocean, Inc.: 2.5%, 10/15/2017 4.95%, 11/15/2015 Financials 21.1% Abbey National Treasury Services PLC, 1.751%, 6/10/2013 Akbank TAS, 144A, 3.875%, 10/24/2017 American Express Credit Corp., Series D, 5.125%, 8/25/2014 American International Group, Inc., 3.65%, 1/15/2014 Anglo American Capital PLC: 144A, 2.625%, 9/27/2017 144A, 9.375%, 4/8/2014 Asian Development Bank, 1.125%, 3/15/2017 Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 Banco Bradesco SA, 144A, 2.41%*, 5/16/2014 Banco de Credito e Inversiones, 144A, 3.0%, 9/13/2017 Banco del Estado de Chile, 2.03%, 4/2/2015 Banco do Brasil SA, 3.875%, 1/23/2017 Banco Latinoamericano de Comercio Exterior SA, 144A, 3.75%, 4/4/2017 Banco Santander Brasil SA, 144A, 4.625%, 2/13/2017 Bangkok Bank PCL, 144A, 2.75%, 3/27/2018 Bank of England Euro Note, 144A, 0.5%, 3/6/2015 Bank of Nova Scotia, 144A, 1.95%, 1/30/2017 Barclays Bank PLC, 144A, 2.5%, 9/21/2015 BB&T Corp., 1.013%*, 4/28/2014 BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas Home Loan Covered Bonds SA, 144A, 2.2%, 11/2/2015 BNP Paribas SA, 2.375%, 9/14/2017 Capital One Financial Corp., 1.49%*, 7/15/2014 Citigroup, Inc., 2.65%, 3/2/2015 Commonwealth Bank of Australia, 144A, 1.561%*, 3/31/2017 Compagnie de Financement Foncier, 144A, 2.125%, 4/22/2013 Credit Agricole Home Loan SFH, 144A, 1.069%*, 7/21/2014 Daimler Finance North America LLC, 144A, 0.92%*, 3/28/2014 Export-Import Bank of Korea, 3.75%, 10/20/2016 Ford Motor Credit Co., LLC, 3.984%, 6/15/2016 General Electric Capital Corp., 0.509%*, 6/20/2016 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Hartford Financial Services Group, Inc., 4.0%, 10/15/2017 Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 Hyundai Capital America, 144A, 3.75%, 4/6/2016 ING Bank NV, 144A, 2.0%, 9/25/2015 Korea Development Bank, 4.0%, 9/9/2016 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Metropolitan Life Global Funding I, 144A, 5.2%, 9/18/2013 National Australia Bank, 2.75%, 3/9/2017 Pentair Finance SA, 144A, 1.875%, 9/15/2017 Petrobras International Finance Co., 3.875%, 1/27/2016 Principal Life Income Funding Trust, 0.492%*, 11/8/2013 RCI Banque SA, 144A, 2.217%*, 4/11/2014 Royal Bank of Canada, 1.2%, 9/19/2017 Royal Bank of Scotland PLC, 144A, 1.84%*, 3/11/2014 SABMiller Holdings, Inc., 144A, 1.85%, 1/15/2015 Santander U.S. Debt SA, 144A, 2.991%, 10/7/2013 Scotland International Finance No. 2 BV, 144A, 4.25%, 5/23/2013 SLM Corp., 3.5%*, 7/1/2014 Societe Generale SA, 144A, 1.397%*, 4/11/2014 Svensk Exportkredit AB, 2.125%, 7/13/2016 Telecom Italia Capital SA, 6.175%, 6/18/2014 The Goldman Sachs Group, Inc., 4.75%, 7/15/2013 Turkiye Garanti Bankasi AS, 144A, 4.0%, 9/13/2017 Turkiye Vakiflar Bankasi Tao, 144A, 5.75%, 4/24/2017 UBS AG, 144A, 2.25%, 3/30/2017 Volkswagen International Finance NV, 144A, 2.375%, 3/22/2017 Westpac Banking Corp., 144A, 1.375%, 7/17/2015 Xstrata Finance Canada Ltd., 144A, 2.45%, 10/25/2017 Health Care 1.3% AbbVie, Inc., 144A, 1.75%, 11/6/2017 Amgen, Inc., 2.5%, 11/15/2016 Express Scripts Holding Co., 144A, 2.75%, 11/21/2014 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Watson Pharmaceuticals, Inc., 1.875%, 10/1/2017 Industrials 0.8% ADT Corp., 144A, 2.25%, 7/15/2017 Hutchison Whampoa International 12 II Ltd., 144A, 2.0%, 11/8/2017 Ingersoll-Rand Global Holding Co., Ltd., 9.5%, 4/15/2014 Information Technology 0.6% Tencent Holdings Ltd., 144A, 3.375%, 3/5/2018 Xerox Corp., 6.4%, 3/15/2016 Materials 1.3% Airgas, Inc., 2.95%, 6/15/2016 ArcelorMittal, 4.25%, 3/1/2016 (a) Cliffs Natural Resources, Inc., 3.95%, 1/15/2018 Hyundai Steel Co., 144A, 4.625%, 4/21/2016 Teck Resources Ltd., 2.5%, 2/1/2018 Telecommunication Services 0.1% CC Holdings GS V LLC, 144A, 2.381%, 12/15/2017 Utilities 2.5% Abu Dhabi National Energy Co., 144A, 6.165%, 10/25/2017 American Electric Power Co., Inc., 1.65%, 12/15/2017 Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 Entergy Louisiana LLC, 1.875%, 12/15/2014 Korea Electric Power Corp., 144A, 3.0%, 10/5/2015 PPL Energy Supply LLC, 5.4%, 8/15/2014 Sempra Energy, 1.068%*, 3/15/2014 Total Corporate Bonds (Cost $270,032,313) Mortgage-Backed Securities Pass-Throughs 4.2% Federal National Mortgage Association, 3.0%, with various maturities from 5/1/2027 until 6/1/2027 (Cost $36,891,468) Asset-Backed 3.2% Automobile Receivables 2.3% AmeriCredit Automobile Receivables Trust: "C", Series 2011-1, 2.85%, 8/8/2016 "D", Series 2011-2, 4.0%, 5/8/2017 Carmax Auto Owner Trust, "A2", Series 2012-3, 0.43%, 9/15/2015 Nissan Auto Receivables Owner Trust, "A3", Series 2012-B, 0.46%, 10/17/2016 Santander Drive Auto Receivables Trust, "A2", Series 2012-5, 0.57%, 12/15/2015 Credit Card Receivables 0.4% Citibank Omni Master Trust, "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 MBNA Credit Card Master Note Trust, "C1", Series 2006-C1, 0.629%*, 7/15/2015 Home Equity Loans 0.5% PennyMac Loan Trust, "A", Series 2012-NPL1, 144A, 3.422%, 5/28/2052 Total Asset-Backed (Cost $28,740,979) Commercial Mortgage-Backed Securities 4.7% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 5.857%*, 7/10/2044 Banc of America Merrill Lynch Commercial Mortgage, Inc., "B", Series 2005-2, 5.113%*, 7/10/2043 Banc of America Re-Remic Trust, "E", Series 2012-CLRN, 144A, 3.409%*, 8/15/2029 Commercial Mortgage Pass-Through Certificates, "A2", Series 2007-C1, 5.268%, 2/15/2040 Commercial Mortgage Trust, "A1", Series 2012-CR2, 0.824%, 8/15/2045 Credit Suisse First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "D", Series 2004-C1, 144A, 4.956%, 1/15/2037 "B", Series 2005-C5, 5.1%, 8/15/2038 First Union-Lehman Brothers-Bank of America, "D", Series 1998-C2, 6.778%, 11/18/2035 GMAC Commercial Mortgage Securities, Inc., "F", Series 2003-C1, 144A, 4.718%, 5/10/2036 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "F", Series 2003-ML1A, 144A, 5.609%*, 3/12/2039 Wachovia Bank Commercial Mortgage Trust, "B", Series 2005-C17, 5.287%, 3/15/2042 WF-RBS Commercial Mortgage Trust, "A1", Series 2012-C8, 0.864%, 8/15/2045 Total Commercial Mortgage-Backed Securities (Cost $40,913,567) Collateralized Mortgage Obligations 0.5% Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.46%*, 8/28/2047 Federal National Mortgage Association, "FB", Series 1996-44, 1.019%*, 9/25/2023 Total Collateralized Mortgage Obligations (Cost $4,163,799) Government & Agency Obligations 28.3% Other Government Related (b) 2.5% BRFkredit AS, 144A, 0.59%*, 4/15/2013 Japan Finance Corp., 2.25%, 7/13/2016 Network Rail Infrastructure Finance PLC, 144A, 0.875%, 1/20/2015 OeBB Infrastruktur AG, 4.75%, 10/28/2013 Sovereign Bonds 1.2% Export Development Canada, 1.5%, 5/15/2014 Province of British Columbia, Canada, 1.2%, 4/25/2017 Republic of Indonesia, 144A, 10.375%, 5/4/2014 Russian Federation, 144A, 3.25%, 4/4/2017 U.S. Government Sponsored Agencies 10.5% Federal Home Loan Bank, 1.0%, 6/21/2017 Federal Home Loan Mortgage Corp.: 0.5%, 4/17/2015 1.0%, 8/27/2014 1.0%, 9/29/2017 1.25%, 5/12/2017 Federal National Mortgage Association: 0.5%, 5/27/2015 0.5%, 9/28/2015 U.S. Treasury Obligations 14.1% U.S. Treasury Notes: 0.25%, 1/15/2015 0.25%, 2/15/2015 0.25%, 5/15/2015 0.25%, 7/15/2015 0.25%, 9/15/2015 0.25%, 10/15/2015 0.625%, 5/31/2017 0.75%, 6/15/2014 (c) 0.875%, 12/31/2016 Total Government & Agency Obligations (Cost $249,777,953) Loan Participations and Assignments 6.1% Senior Loans* 4.3% Asurion LLC, Second Lien Term Loan, 9.0%, 5/24/2019 Avaya, Inc., Term Loan B3, 4.812%, 10/26/2017 Bellisio Foods, Inc., Term Loan, 7.0%, 12/15/2017 Bombardier Recreational Products, Inc., Term Loan B3, 4.51%, 6/28/2016 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Buffalo Gulf Coast Terminals LLC, Term Loan, 5.25%, 10/31/2017 Burlington Coat Factory Warehouse Corp., Term Loan B1, 5.5%, 2/23/2017 Chrysler Group LLC, Term Loan B, 6.0%, 5/24/2017 Clearwater Seafoods LP, Term Loan B, 6.75%, 6/6/2018 Collective Brands Finance, Inc., Term Loan, 7.25%, 10/9/2019 Corporate Executive Board Co., Term Loan B, 5.0%, 7/2/2019 CPG International, Inc., Term Loan, 5.75%, 9/18/2019 CPI International, Inc., Term Loan B, 5.0%, 2/13/2017 Cumulus Media Holdings, Inc., Term Loan, 4.5%, 9/17/2018 Earthbound Holdings III LLC, Term Loan B, 5.75%, 12/21/2016 Entercom Radio LLC, Term Loan B, 5.0%, 11/23/2018 Equipower Resources Holdings LLC, First Lien Term Loan, 5.5%, 12/21/2018 Essential Power LLC, Term Loan B, 5.5%, 8/8/2019 Exopack LLC, Term Loan, 6.5%, 5/31/2017 Fairway Group Acquisition Co., Term Loan, 8.25%, 8/17/2018 Focus Brands, Inc., Term Loan B, 6.25%, 2/21/2018 Genesys Telecom Holdings U.S., Inc., Term Loan B, 6.75%, 1/31/2019 Global Tel*Link Corp., Term Loan B, 6.0%, 12/14/2017 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Hyland Software, Inc., First Lien Term Loan, 5.5%, 10/25/2019 Ineos U.S. Finance LLC, 6 Year Term Loan, 6.5%, 5/4/2018 Istar Financial, Inc., Term Loan, 5.75%, 9/28/2017 Kalispel Tribal Economic Authority, Term Loan B, 7.5%, 2/24/2017 Language Line LLC, Second Lien Term Loan, 10.5%, 12/20/2016 Mohegan Tribal Gaming Authority, Term Loan B, 9.0%, 3/31/2016 Nexeo Solutions LLC, Term Loan, 5.0%, 9/17/2017 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/24/2019 North American Breweries, Inc., Term Loan B, 7.5%, 12/11/2018 NPC International, Inc., Term Loan B, 4.5%, 12/1/2018 Nuveen Investments, Inc., Term Loan, 5.81%, 5/12/2017 Oberthur Technologies Holding SAS, Term Loan B, 6.252%, 3/30/2019 Oceania Cruises, Inc., Term Loan B, 5.063%, 4/27/2015 Orbitz Worldwide, Inc., Term Loan, 3.212%, 7/25/2014 Remy International, Inc., Term Loan B, 6.25%, 12/16/2016 Rexnord Corp., Term Loan B, 4.5%, 4/2/2018 Sabre, Inc., Term Loan, 5.962%, 9/29/2017 Sagittarius Restaurants LLC, Term Loan B, 7.5%, 5/18/2015 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/25/2018 Sophia LP, Term Loan B, 6.25%, 7/19/2018 Star West Generation LLC, Term Loan B, 6.0%, 5/17/2018 Tallgrass Operations LLC, Term Loan, 5.25%, 11/13/2018 Texas Competitive Electric Holdings Co., LLC, Term Loan, 4.713%, 10/10/2017 Toys "R" Us-Delaware, Inc., Term Loan B2, 5.25%, 5/25/2018 TricorBraun, Inc., Term Loan B, 5.5%, 5/3/2018 Tube City IMS Corp., Term Loan, 5.75%, 3/20/2019 U.S. Airways Group, Inc., Term Loan, 2.712%, 3/21/2014 U.S. Foods, Inc., Term Loan B, 5.75%, 3/31/2017 WMG Acquisition Corp., Term Loan, 5.25%, 11/1/2018 Sovereign Loans 1.8% Gazprom OAO, 144A, 4.95%, 5/23/2016 Rosneft Oil Co., 144A, 3.149%, 3/6/2017 Russian Agricultural Bank OJSC: Series 1, 144A, 7.175%, 5/16/2013 144A, 9.0%, 6/11/2014 Sberbank of Russia, 144A, 4.95%, 2/7/2017 VTB Bank OJSC, 144A, 6.465%, 3/4/2015 Total Loan Participations and Assignments (Cost $53,448,812) Short-Term U.S. Treasury Obligations 19.7% U.S. Treasury Bills: 0.13%**, 3/7/2013 (d) 0.13%**, 3/7/2013 (d) 0.143%**, 11/14/2013 (e) 0.16%**, 9/19/2013 (e) 0.17%**, 10/17/2013 (e) 0.17%**, 11/14/2013 (e) 0.173%**, 8/22/2013 (e) 0.177%**, 7/25/2013 Total Short-Term U.S. Treasury Obligations (Cost $174,283,146) Shares Value ($) Securities Lending Collateral 0.3% Daily Assets Fund Institutional, 0.20% (f) (g) (Cost $2,905,000) Cash Equivalents 3.4% Central Cash Management Fund, 0.15% (f) (Cost $29,897,142) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $891,054,179)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2012. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $891,054,179. At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $9,309,680. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,210,363 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $900,683. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2012 amounted to $2,810,884, which is 0.3% of net assets. (b) Government-backed debt issued by financial companies or government-sponsored enterprises. (c) At December 31, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (d) At December 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At December 31, 2012, these securities have been pledged, in whole or in part, as collateral for open commodity-linked swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At December 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Aluminum Futures USD 1/17/2013 50 Copper Futures USD 1/16/2013 25 Copper Futures USD 1/17/2013 25 Copper Futures USD 2/28/2013 50 ) Gold 100 oz. Futures USD 2/26/2013 90 Heating Oil Futures USD 3/28/2013 ) Light Sweet Crude Oil Futures USD 5/21/2013 Soybean Meal Futures USD 3/14/2013 Zinc Futures USD 1/16/2013 Zinc Futures USD 1/17/2013 Zinc Futures USD 2/27/2013 43 Zinc Futures USD 2/28/2013 Total net unrealized appreciation At December 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 5 Year U.S. Treasury Note USD 3/28/2013 Aluminum Futures USD 1/17/2013 50 ) Aluminum Futures USD 2/28/2013 Copper Futures USD 1/16/2013 25 Copper Futures USD 1/17/2013 25 Soybean Futures USD 3/14/2013 ) Zinc Futures USD 1/16/2013 ) Zinc Futures USD 1/17/2013 ) Zinc Futures USD 2/28/2013 50 ) Total net unrealized depreciation ) At December 31, 2012, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (h) Long Positions 1/15/2013 1 % Barclays Aluminum Subindex ) 1/15/2013 1 % Barclays Brent Crude Subindex 1/15/2013 1 % Barclays Light Crude Subindex 1/15/2013 1 % Barclays Milling Wheat Subindex ) 1/15/2013 2 % BNP Paribas 03 Alpha Index ) 1/15/2013 3 % Citi Cubes Dow Jones-UBS Weighted Index ) 1/15/2013 1 % Barclays Capital-Commodity Strategy 1610 Index ) 1/15/2013 1 % Barclays Capital-Commodity Strategy 1500 Index ) 1/15/2013 2 % Dow Jones-UBS Commodity Index 3 Month Forward ) 1/15/2013 4 % Dow Jones-UBS Commodity Index 3 Month Forward ) 1/15/2013 5 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Blend ) 1/15/2013 6 % Dow Jones-UBS Commodity Index 3 Month Forward ) 1/15/2013 6 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index ) 1/15/2013 4 % JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index ) 1/15/2013 7 % Merrill Lynch Backwardation Momentum Long Only Excess Return Index ) 1/15/2013 7 % Merrill Lynch Commodity Index eXtra LDA Long/Short Index ) 1/15/2013 7 % Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index ) 1/15/2013 7 % Merrill Lynch Commodity Index, eXtra Milling Wheat Excess Return Index ) 1/15/2013 5 % UBS Custom Commodity Index Short Positions 1/15/2013 1 % Barclays Corn Subindex 1/15/2013 1 % Barclays Gold Subindex 1/15/2013 1 % Barclays Heating Oil Subindex ) Total net unrealized depreciation ) (h) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At December 31, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (i) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 12/20/2010 3/20/2016 8 % Freeport- McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022, BBB- ) (i) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (j) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At December 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 5/23/2013 5/23/2015 4 Fixed — 0.835% Floating — LIBOR ) — ) 5/23/2013 5/23/2015 2 Fixed — 0.835% Floating — LIBOR ) ) ) 5/23/2013 5/23/2015 7 Fixed — 0.835% Floating — LIBOR ) ) ) 5/23/2013 5/23/2017 2 Fixed — 1.23% Floating — LIBOR ) ) ) 5/23/2013 5/23/2017 4 Fixed — 1.23% Floating — LIBOR ) — ) 5/23/2013 5/23/2017 7 Fixed — 1.23% Floating — LIBOR ) ) ) Total unrealized depreciation ) Counterparties: 1 Barclays Bank PLC 2 BNP Paribas 3 Citigroup, Inc. 4 JPMorgan Chase Securities, Inc. 5 UBS AG 6 The Goldman Sachs & Co. 7 Bank of America 8 Morgan Stanley LIBOR: London Interbank Offered Rate Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, commodity-linked swap contracts, credit default swap contracts and interest rate swap contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed-Income Investments (k) Corporate Bonds $
